Case: 14-31171      Document: 00513006137         Page: 1    Date Filed: 04/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31171
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 15, 2015
DANNY LEE GREEN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

CHARLES MAIORANA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-812


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Danny Lee Green, formerly federal prisoner # 10822-064, appeals the
dismissal of his 28 U.S.C. § 2241 petition in which he argued that he was
deprived of his due process right to adequate notice of the charge against him
during a prison disciplinary proceeding. The district court denied his petition
on the merits.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31171    Document: 00513006137     Page: 2   Date Filed: 04/15/2015


                                 No. 14-31171

      Green was released from prison while the instant appeal was pending.
An appeal is not moot simply because a § 2241 petitioner is no longer in
custody. Brown v. Resor, 407 F.2d 281, 283 (5th Cir. 1969). However, an action
is moot when the court cannot grant the relief requested by the moving party.
See Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
      Green’s petition does not challenge his conviction which carries collateral
consequences even after release. See Spencer v. Kemna, 523 U.S. 1, 7 (1998).
Instead, Green’s petition alleges purported errors that occurred after he was
sentenced, for which he seeks the restoration of lost good time credit and
restoration of his classification level. Because Green was released in January
2015, this court can no longer provide him with that relief. See Bailey, 821
F.2d at 278. Insofar as Green’s claim includes a request for expungement of
the disciplinary charge from his record, this issue is similarly moot as he has
not alleged any adverse consequences that will continue to flow from that
violation. See id. at 279. Accordingly, Green’s appeal is DISMISSED as moot.




                                       2